DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2021 has been entered.
	This communication is responsive to the request for continued examination filed on 6/29/2021.  This action is Non-Final.  Claims 35-37, 40-42, 45-47 and 50-52 are pending.  Claims 35-36 and 45 have been amended.  Claims 1-34, 38-39 and 43-44, 48-49 and 53-55 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 35-37, 40-42, 45-47 and 50-52 are objected to because of the following informalities:  
In regards to claim 35, lines 2-4 each include a recitation of “the processors” should be amended to “the plurality of processors” as to use language consistent with lines 1-2 that states “a plurality of processors”. (note the 
In regards to claim 35, lines 4-5 amend the limitation “the integrated circuit” to “the heterogeneous multi-core integrated circuit” as to use language consistent with line 1, of claim 35.
In regards to claim 41, line 2 amend the limitation “the amount” to “an amount” as to improve clarity of the claim by correcting a minor antecedent basis issue. (note the language does not rise to a level of indefiniteness but the suggested amendment would improve clarity of the claims)
In regards to claim 45, lines 3-4 each include a recitation of “the processors” should be amended to “the plurality of processors” as to use language consistent with line 2 that states “a plurality of processors”. (note the language does not rise to a level of indefiniteness but the suggested amendment would improve clarity of the claims)
In regards to claim 45, lines 5 amend the limitation “the integrated circuit” to “the heterogeneous multi-core integrated circuit” as to use language consistent with lines 1-2, of claim 45.
In regards to claim 51, line 2 amend the limitation “the amount” to “an amount” as to improve clarity of the claim by correcting a minor antecedent basis issue. (note the language does not rise to a level of indefiniteness but the suggested amendment would improve clarity of the claims)
Claims 36-37, 40-42, 46-47 and 50-52 are dependent upon claims 35 and 45 above, and are objected to for including the deficiencies of claims 35 and 45 above.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35-37, 40-42, 45-47 and 50-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

6.	In regards to claim 35, the limitation “wherein the second processor has a first memory allocated for receiving instructions from the first general purpose CPU and a second memory allocated for receiving instructions from the third processor, and the third processor has a third memory allocated for receiving instructions from the second processor and a fourth memory allocated for receiving instructions from the first general purpose CPU” fails to comply with the written description requirement because the original disclosure does not properly describe a second processor having a second memory allocated for receiving instructions from the third processor nor a third processor having a fourth memory allocated for receiving instructions from the first general purpose CPU in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Specifically while, the original disclosure corresponding to Fig. 4 (see paragraphs [00070-00071]), appears to teach a second processor and a third processor which both have a single memory queue (each has a single message FIFO), the original disclosure does not appear to provide support for a second processor having a first and second memory nor a third processor having a third and fourth memory.  Rather, Fig. 4 and paragraphs [00070-00071], disclose a second processor having a first message FIFO (memory) which includes a number of slots for storing instruction data from a first and third processor.  Similarly, a third processor has a second message FIFO (memory) which includes a number of slots for storing instruction data from a first and second processor.  However, the disclosure does not sufficiently describe a second processor nor a third processor each having two message FIFO’s (memories).
	The examiner suggests the applicant amend the claims with language from paragraphs [00070-00071] of the disclosure which specifically indicates that a message FIFO includes a number of slots and/or space for instructions from a first general purpose CPU and a number of slots and/or space for instructions from a third processor, and amend the language corresponding to the third processor similarly as indicated above.

7.	Claim 45 is similarly rejected on the same basis as claim 35 above.
	Claims 36-37, 40-42, 46-47 and 50-52 are dependent upon claims 35 and 45 above, and are rejected for including the deficiencies of claims 35 and 45 above.

8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 35-37, 40-42, 45-47 and 50-52 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

10.	 In regards to claim 35, lines 24-25 (the last two lines of the claim), the limitations “the third memory available in the second allocated memory for receiving the second instruction from the second processor” is unclear.  It is first unclear if the limitation is attempting to indicate that the third memory is available in the second allocated memory; i.e. is the claim indicating that the third memory is in the second allocated memory?  It is secondly unclear which of the third memory or the second memory is receiving the second instruction?  

11.	Claim 45 is similarly rejected on the same basis as claim 35 above.
	Claims 36-37, 40-42, 46-47 and 50-52 are dependent upon claims 35 and 45 above, and are rejected for including the deficiencies of claims 35 and 45 above.

Allowable Subject Matter
12.	Claims 35-37, 40-42, 45-47 and 50-52 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C 112(b), as set forth in this Office action.  Specifically, claims 35-37, 40-42, 45-47 and 50-52 are allowable over the prior art of record because the combination of the prior art of record does not teach the claimed “second memory”, “fourth memory”, nor a “third memory available in the second allocated memory for receiving the second instruction from the second processor” of independent claims 35 and 45 as currently amended.

Response to Arguments
13.	Applicant’s arguments, see pages 6-8 of the remarks filed on 6/29/2021, with respect to the rejection(s) of claim(s) 35-37, 40-42, 45-47 and 50-52 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 112.

14.	The examiner notes that merely removing the newly amended limitations would result in the claims being rejected based on the previous prior art. 
	Therefore the examiner suggest the applicant amend the claims specifically with information from paragraphs [00070-00071], which clearly indicates that each processor has a message FIFO with a number of slots and/or space for receiving instructions from the other processors.  The examiner also suggest the applicant amend the claims with language from paragraphs [00072-00075] to tie in that the claimed configuration register is used to indicate a number of available slots in the memory FIFO’s.
	The examiner additionally invites the applicant to an interview if they would like to further discuss the suggested amendments above.

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692.  The examiner can normally be reached on M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY P CARMICHAEL-MOODY/Examiner, Art Unit 2183